Ms. Melissa L. Trippe, Special Deputy Attorney General.
Mr. Alexander McC. Peters, Senior Deputy Attorney General, For State of North Carolina.
Mr. Gordon Widenhouse, Attorney at Law, Chapel Hill, For Allbrooks, Carlouse Latour.
Ms. Kimberly N. Callahan, Assistant Attorney General, For State of North Carolina.
Ms. Maureen Krueger, District Attorney, For State of North Carolina.
ORDER
Upon consideration of the petition filed on the 28th of December 2017 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of March 2018."